56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Prince Kumar ARORA, Defendant-Appellant.
No. 94-2387.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1995.Decided May 25, 1995.

Prince Kumar Arora, Appellant Pro Se.  Gary Patrick Jordan, Donna Carol Sanger, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment against him in a civil trial for conversion of property.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Arora, No. CA-93-1281-PJM (D.Md. Aug. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED